Citation Nr: 0902283	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-23 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right knee disability, claimed as 
chondromalacia, status post meniscectomy, currently rated as 
20 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected left knee disability, claimed as 
chondromalacia, status post arthroscopy, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to 
September 1991.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 2007 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux Falls, South Dakota, which 
denied the benefits sought on appeal.  The veteran appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review. 

A hearing was held in June 2008, at the Sioux Falls RO, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Concerning the right knee, the veteran has not been shown 
to have ankylosis, severe recurrent subluxation or lateral 
instability, flexion limited to 15 degrees, extension limited 
to 30 degrees, or impairment of the tibia and fibula with 
marked right knee disability.  

3.  Concerning the left knee, the veteran has not been shown 
to have moderate recurrent subluxation or lateral 
instability, dislocated semilunar cartilage with frequent 
episodes of locking pain and effusion into the joint, flexion 
limited to 30 degrees, extension limited to 15 degrees, or 
impairment of the tibia and fibula with moderate left knee 
disability. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
a right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5256 to 5262 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for a left knee disorder have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5256 to 5262 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  For an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a December 2006 letter notified the veteran 
that he must submit evidence that his service-connected 
disabilities had increased in severity, that his disability 
ratings would be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent, and advised him of the types of medical and lay 
evidence that he may submit, including statements from his 
doctor or other individuals who are able to describe the 
manner in which his disability has become worse.  There was 
no reference, however, to the effect of the condition's 
worsening on the veteran's employment and daily life, or to 
the diagnostic criteria for establishing a higher rating for 
his service connected disabilities.  The veteran did receive 
notice of these elements in a May 2008 letter; however, this 
letter was received after the initial adjudication of the 
veteran's claims in March 2007.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his June 2008 hearing, the 
veteran testified that his knee disorders did not affect his 
current occupation as a part-time delivery driver, and that 
his knees gave him problems on stairs and during cold, damp 
weather.  Thus, as the Board finds the veteran had actual 
knowledge of this requirement, any failure to provide him 
with adequate notice of this element is not prejudicial.  See 
Sanders, 487 F.3d 881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board notes that the ratings schedule is 
the sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  As noted above, knee disabilities are rated under 
Diagnostic Codes 5256 to 5263, 38 C.F.R. § 4.71a.  
Furthermore, at his June 2008 hearing, the veteran and his 
representative testified that the medical evidence available 
supports the veteran's argument that his service-connected 
disabilities are of a greater severity than that which he is 
being compensated for and that the Board should grant him a 
percentage of compensation consistent with his disability.  
This argument shows actual knowledge on the part of the 
veteran and his representative that the veteran's 
disabilities are rated based on the severity of disability 
and that there are different levels of compensation 
commensurate with the severity of the disability.  The 
essence of the veteran's representative's argument is that 
the veteran's disability is of such severity that he should 
be given a higher disability rating.  The Board also notes 
that the veteran was given the provisions of 38 C.F.R. 
§§ 4.71a in his June 2007 statement of the case (SOC) and May 
2008 notice letter.  Accordingly, the Board finds that any 
error with regard to this notice element is not prejudicial.  
See Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and VA medical records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the veteran's claim.  The veteran was also afforded a VA 
examination in February 2007 in connection with this claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  In VAOPGCPREC 
9-98, General Counsel also held that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  In addition, General Counsel 
considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic 
Code 5259 did not involve limitation of motion.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261.  The claimant's painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.
The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  In addition, the 
VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).

The veteran's right and left knee disabilities are currently 
assigned 20 and 10 percent disability evaluations, 
respectively, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5010.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2008).  When an unlisted 
disease, injury, or residual is encountered, requiring 
analogy, the diagnostic code number will be "built-up" as 
follows.  The first two digits will be selected from that 
part of the schedule most closely identifying the part, or 
system, of the body involved.  The last two digits will be 
"99" for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27 
(2008). The hyphenated diagnostic code in this case indicates 
that the unlisted knee disorder (5299) is the service-
connected disorder and that the arthritis under Diagnostic 
Code 5010 is a residual condition.

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5260 (limitation 
of flexion of the leg) and 5261 (limitation of extension of 
the leg).  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5257, a 10 percent disability 
evaluation is assigned for slight recurrent subluxation or 
lateral instability. A 20 percent disability is contemplated 
when such impairment is moderate, and a 30 percent disability 
evaluation is warranted when it is severe.

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5260 (limitation 
of flexion of the leg) and 5261 (limitation of extension of 
the leg). When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5256, a 30 percent disability 
evaluation is assigned for ankylosis of the knee, favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.

Under Diagnostic Code 5257, a 10 percent disability 
evaluation is assigned for slight recurrent subluxation or 
lateral instability. A 20 percent disability evaluation is 
contemplated when such impairment is moderate.  A 30 percent 
disability evaluation is contemplated when such impairment is 
severe.

Under Diagnostic Code 5258, a 20 percent disability 
evaluation is assigned for dislocated semilunar cartilage, 
with frequent episodes of "locking" pain, and effusion into 
the joint.

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is assigned when flexion is limited to 45 degrees.  
A 20 percent disability evaluation is warranted when flexion 
is limited to 30 degrees.  A 30 percent disability evaluation 
is warranted when flexion is limited to 15 degrees. 

Under Diagnostic Code 5261, a 10 percent disability 
evaluation is contemplated for extension limited to 10 
degrees.  A 20 percent disability evaluation is warranted 
when extension is limited to 15 degrees.  A 30 percent 
disability evaluation is warranted when extension is limited 
to 20 degrees. 

Under Diagnostic Code 5262, impairment of the tibia and 
fibula with slight knee or ankle disability warrants a 10 
percent rating.  A 20 percent disability evaluation is 
warranted for moderate disability, and a 30 percent 
evaluation is warranted for marked disability.

Right Knee

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 20 
percent for his right knee disorder.  The medical evidence of 
record does not show the veteran to have ankylosis, severe 
recurrent subluxation or lateral instability, flexion limited 
to 15 degrees, extension limited to 20 degrees, or impairment 
of the tibia and fibula with marked knee or ankle disability.  
In this regard, the February 2007 VA examination showed no 
subjective or objective pain to palpation.  The veteran's 
right knee did seem larger than his left and there was 1-2+ 
effusion noted in the right knee.  The veteran's range of 
motion was 0 to 105 degrees.  There was no medial collateral 
or lateral collateral pain or discomfort.  Lachman's and 
McMurray's tests were negative, and no instability of the 
lateral collateral or medial collateral ligaments were noted.  
The veteran limped, favoring his right knee and squatting, he 
could only go part way before experiencing discomfort.  X-
rays showed advanced degenerative joint disease.  The veteran 
did not use an assistive device such as a brace or cane at 
the time of the examination.  Therefore, the Board finds that 
the veteran is not entitled to an evaluation in excess of 20 
percent for his right knee disorder.

In addition, the Board has considered whether the veteran 
would be entitled to an increased evaluation for his right 
knee disability under Diagnostic 5010.  However, as noted 
above, the February 2007 VA examination found the veteran's 
right knee to have range of motion from 0 to 105 degrees.  As 
such, the veteran's limitation of flexion and extension are 
both noncompensable.  Accordingly, the veteran has not met 
the criteria for an evaluation in excess of 20 percent for 
his arthritis of the right knee.

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  Although the Board does note the veteran's 
complaints of pain, the February 2007 VA examiner noted that 
repetition of range of motion testing three times revealed no 
further disability due to pain, weakness, fatigue or lack of 
endurance. Therefore, the Board finds that the preponderance 
of the evidence is against an increased evaluation for the 
veteran's right knee disability.

The Board does observe the veteran and his representative's 
contentions in the September 2007 Statement of Accredited 
Representative, that the February 2007 VA examination was 
inadequate because the range of motion testing did not take 
place under normal use.  However, the February 2007 VA 
examiner indicated that he reviewed the veteran's claims 
file, and performed a thorough examination of the veteran, 
including his oral history.  In fact, the examination report 
reveals that the examiner noted that the veteran was unable 
to squat down all the way, and thus, the examiner did test 
the veteran's range of motion under normal use.  Therefore, 
the Board finds that the February 2007 VA examiner reviewed 
the claims file and rendered an opinion that is supported by 
the evidence of record.  Accordingly, the Board finds the 
February 2007 opinion to be adequate.

Left Knee

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 10 
percent for his left knee disorder.  The medical evidence of 
record does not show the veteran to have ankylosis, moderate 
recurrent subluxation or lateral instability, flexion limited 
to 30 degrees, extension limited to 15 degrees or impairment 
of the tibia and fibula with moderate knee or ankle 
disability.  In this regard, the February 2007 VA examination 
showed no subjective or objective pain to palpation.  The 
veteran's range of motion was 0 to 110 degrees.  There was no 
medial collateral or lateral collateral pain or discomfort.  
Lachman's and McMurray's tests were negative, and no 
instability of the lateral collateral or medial collateral 
ligaments were noted.  X-rays showed advanced degenerative 
joint disease.  Therefore, the Board finds that the veteran 
is not entitled to an evaluation in excess of 10 percent for 
his left knee disorder.

In addition, the Board has considered whether the veteran 
would be entitled to an increased evaluation for his left 
knee disability under Diagnostic 5010.  However, as noted 
above, the February 2007 VA examination found the veteran's 
left knee to have range of motion from 0 to 110 degrees.  As 
such, the veteran's limitation of flexion and extension are 
both noncompensable.  Accordingly, the veteran has not met 
the criteria for an evaluation in excess of 10 percent for 
his arthritis of the left knee.

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  Although the Board does note the veteran's 
complaints of pain, the February 2007 VA examiner noted that 
repetition of range of motion testing three times revealed no 
further disability due to pain, weakness, fatigue or lack of 
endurance. Therefore, the Board finds that the preponderance 
of the evidence is against an increased evaluation for the 
veteran's left knee disability.

The Board observes the veteran's contentions in his July 2007 
VA Form 9 that his left knee had been diagnosed with the same 
condition as his right knee, and thus should be given the 
same rating as his right knee.  However, at his June 2008 
hearing, the veteran testified that his right knee gave out 
frequently but his left did not; he testified that his left 
knee clicked and had slight locking but it did not give out.  
He further testified that swelling in his right knee was 
worse than in his left, as was also noted by the February 
2007 VA examiner, and that he used a knee brace on an as 
needed basis on his right knee, but that he did not wear any 
kind of brace for his left knee.  Therefore, the Board 
concludes that the evidence of record reflects that the 
manifestations of the veteran's left and right knee disorders 
are not identical, and as such different disability ratings 
are appropriate for each knee. 

Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected right and 
left knee disabilities have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

Entitlement to an increased disability rating for a service-
connected right knee disability, claimed as chondromalacia, 
status post meniscectomy, currently rated as 20 percent 
disabling, is denied.

Entitlement to an increased disability rating for a service-
connected left knee disability, claimed as chondromalacia, 
status post arthroscopy, currently rated as 10 percent 
disabling, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


